PER CURIAM.
The appellant challenges the trial court’s summary denial of his postconviction motion attacking the legality of his sentence. The appellant claims his sentence is illegal because he was habitualized for possession of a controlled substance with the intent to sell, which is not authorized for violations of section 893.13, Florida Statutes (1998), which relates to possession or purchase of a controlled substance. Brown v. State, 744 So.2d 1184 (Fla. 2d DCA 1999). As the State concedes, the trial court did not attach record portions refuting the appellant’s claim. We accordingly reverse the trial court’s summary denial of the appellant’s motion and remand for the trial court to either attach record portions to conclusively refute the appellant’s claim or grant relief.
REVERSED AND REMANDED.
WEBSTER, BROWNING and POLSTON, JJ., concur.